Citation Nr: 0100161	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-13 584A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred 
in connection with private medical services provided on 
October 20 and 28, 1997, November 3, 1997, and January 12, 
1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in May and June 1999 by the 
Fee Basis Unit of the Department of Veterans Affairs Medical 
Center (VAMC) in Richmond, Virginia.


REMAND

Initially, the Board notes that the claims folder does not 
contain the veteran's medical administrative services (MAS) 
folder.  Although reference is made to the folder in the 
Statements of the Case (SOCs), the Board requires copies of 
records in this folder to ensure that the decision on appeal 
is based upon as complete a record as possible.  

The Board next notes that, during the pendency of this 
appeal, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  The new 
law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Fee Basis Unit of the Richmond VAMC has not yet 
considered the issue of entitlement to VA payment or 
reimbursement of private medical expenses in the context of 
the new law.  Nor has the veteran had an opportunity to 
address the issue 

in that context.  Consequently, in order to ensure the 
veteran due process of law, and avoid the possibility of 
prejudice, the Board will remand the issue for further 
development.  38 C.F.R. § 19.9 (2000).  On remand, the Fee 
Basis Unit should undertake any action deemed necessary to 
ensure that the requirements of the new law have been 
satisfied.  That action should include, among other things, 
obtaining a medical opinion that speaks to the criteria set 
out in 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 17.120 
(2000).

In addition, the record reflects that the Fee Basis Unit 
issued four SOCs, apparently one for each date of treatment 
for which the veteran has claimed payment or reimbursement.  
However, it is not clear that a SOC was issued as to the 
January 12, 1998, treatment.  One of the SOCs refers to 
January 12, 1998, treatment in the summary of the evidence, 
but the decision section refers to November 3, 1997, 
treatment, a date covered by another SOC.  Accordingly, the 
Fee Basis Unit must ensure that this is corrected.

In view of the above, this case is REMANDED for the following 
actions:

1.  The Fee Basis Unit must review the 
claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  
In particular, the Fee Basis Unit should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, associating 
the veteran's medical administrative 
services (MAS) folder or a copy thereof 
with the claims file.  The VAMC should 
also obtain copies of all relevant 
records from the Medical College of 
Virginia (MCV).  


2.  As part of the development undertaken 
to comply with the new law, the Fee Basis 
Unit should arrange to have a physician 
review the record, including the MAS 
folder.  Following a review of the 
documents in the file, the physician 
should offer an opinion as to each of the 
following questions:

a.  Was the treatment received at 
MCV on October 20, 1997, October 28, 
1997, November 3, 1997, or January 
12, 1998, for a service-connected 
disability or a non-service-
connected disability associated with 
and held to be aggravating an 
adjudicated service-connected 
disability?  

b.  Was the veteran's treatment at 
MCV on any of the above dates for a 
medical emergency, the nature of 
which was such that delay would have 
been hazardous to life or health?  

c.  Were VA or other Federal 
facilities feasibly available to 
provide necessary care and services 
for the veteran at the time of his 
treatment at MCV?  Would it have 
been reasonable, sound, wise, or 
practicable for the veteran to have 
attempted to use VA facilities 
beforehand?  Would VA have refused 
treatment?

A complete rationale for all opinions 
should be provided.


3.  The Fee Basis Unit should review the 
physician's opinion to ensure that 
requirements of the foregoing requests 
have been satisfied.  If they have not, 
the opinion should be returned for 
necessary corrective action, as 
appropriate.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the Fee Basis Unit 
should take adjudicatory action on the 
appellant's claim for payment or 
reimbursement of medical expenses.  If 
any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The dates of treatment 
for which payment or reimbursement is 
sought should be set forth clearly, to 
include January 12, 1998, provided that 
the benefit sought has not been granted.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to the Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


